Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the communication filed on 4/9/2020.
Claims 1-26 have been examined.
Specification
The use of the terms “LORA” and  “ACTON”, which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 2-20 and 22-25 are objected to because of the following informalities:  
Claim 1 is directed towards “an electric vehicle”, and as such the claims which depend therefrom should also be directed to “the electric vehicle”.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an electric vehicle, comprising: a cloud”.  The instant specification does not redefine the term “a cloud” from its ordinary meaning, which is essentially “a global network of remote servers”.  As such, the claims are reciting that the electronic vehicle comprises “a global network of remote servers”, which is not possible.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “a cloud” in claim 1 is used by the claim to mean “a server that is inside/part of an electronic vehicle,” while the accepted meaning is “a global network of remote servers.” The term is indefinite because the specification does not clearly redefine the term.  The examiner believes that the applicants have unintentionally claimed that the electronic vehicle comprises a cloud.
Claim 1 recites that “the private keys used to perform one or more of: decryption; encryption: or signing data”.  This language does not appear to be grammatically or structurally correct.  The examiner believes that the decryption, encryption, and signing data are meant to be recited as three of the one or more things the private keys are used to perform, but the manner in which the language is recited is unclear.  While semicolons can be used in a list to separate list items, it is more grammatically correct to use commas to separate the list items, unless the list items themselves already use commas.  For example, “the bag contains: a ball, a stick, and a piece of paper” is correct because the list items do not themselves use commas.  “The bag contains: a fish, which smells fishy; a tennis ball, which is fuzzy; and a stick” uses semicolons because the list items use commas.  
Claim 1 recites “a corresponding public key”.  It is unclear to what the public key corresponds.  There are a plurality of private keys claimed in claim 1, and the examiner believes that the applicants intend for the claimed public key to correspond to one of the private keys, but it is not clear from the language that this is the case.
Claim 1 recites “ private keys and private key pairs”.  The examiner believes that the applicants intended to recite “public key and private key pairs”, as this is the standard phraseology used for public key cryptography as well as what is used throughout the specification.  “Private keys and private key pairs” implies symmetric cryptography, where the specification and the claimed limitations imply public key asymmetric cryptography, which is contradictory, and as such unclear.
Claim 1 recites “its private key”.  The claim is unclear as to what “its” is referring, especially in light of the above mentioned “private keys and private key pairs”.
Claim 1 recites “wherein public keys cannot be used to encrypt or sign data”.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “public key” in claim 1 is used by the claim to mean “some sort of key that cannot be used to encrypt or sign data,” while the accepted meaning is “a cryptographic key that can be obtained and used by anyone to encrypt messages intended for a particular recipient, such that the encrypted messages can be deciphered only by using a second key that is known only to the recipient (the private key ).” Also, public keys are well known to be used to sign data.  The term is indefinite because the specification does not clearly redefine the term.  
Further, this limitation appears to simply be a statement of fact regarding public keys in general.  However, this statement is incorrect, as discussed above, because public keys are known to be used to encrypt and sign data.
Claim 3 provides a list of items separated by semicolons, which as discussed above is not grammatically correct.  
Claim 3 lacks a terminating period.
Claim 4 recites “the functional output of a cryptographic algorithm”, which lacks antecedent basis in the claim.  The examiner further notes that this claim appears to just be simply stating a known fact regarding encryption keys.
Claim 5 appears to just be simply stating a known fact regarding keys.
Claim 6 appears to just be simply stating a known fact regarding keys.
Claim 8 recites that “the cloud includes a global network of servers”.  It is unclear, once again, how an electronic vehicle can comprise a global network of servers.
Claim 11 recites “the plurality of hardware” which lacks antecedent basis in the claim.
Claim 12 provides a list of items separated by semicolons, which as discussed above is not grammatically correct.  
Claim 13 provides a list of items separated by semicolons, which as discussed above is not grammatically correct.  
Claim 13 contains the trademark/trade name “LORA”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a brand of network and, accordingly, the identification/description is indefinite.

Claim 14 recites “each of a hardware component” which is grammatically incorrect.  The examiner believes the claim was meant to read “each of the hardware components”.  
Claim 16 contains the trademark/trade name “ACTON”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a brand of electric vehicles and, accordingly, the identification/description is indefinite.
Claim 17 recites “the system of claim 10”, which lacks antecedent basis in the claim.  The examiner will assume the claim was meant to recite “the vehicle of claim 10”.
Claim 17 provides a list of items separated by semicolons, which as discussed above is not grammatically correct.  
Claim 18 recites “1pair” which is not a word.
Claim 19 recites “the system of claim 16”, which lacks antecedent basis in the claim.  The examiner will assume the claim was meant to recite “the vehicle of claim 16”.
Claim 20 recites “the system of claim 16”, which lacks antecedent basis in the claim.  The examiner will assume the claim was meant to recite “the vehicle of claim 16”.
Claim 20 twice recites “the hardware component”, but there are multiple claimed hardware components, and as such it is unclear as to which hardware component this claim is referring.
Claim 21 states that the claim is non-limiting, and is independent.  As such, the claim appears to cover anything and everything.  
Claim 21 recites “the present invention” which lacks antecedent basis in the claim.
Claim 21 recites “the cloud” which lacks antecedent basis in the claim.
Claim 22 recites “the system of claim 10”, which lacks antecedent basis in the claim.  The examiner will assume the claim was meant to recite “the vehicle of claim 10”.
Claim 23 recites “the system of claim 22”, which lacks antecedent basis in the claim.  The examiner will assume the claim was meant to recite “the vehicle of claim 22”.
Claim 24 recites “the system of claim 22”, which lacks antecedent basis in the claim.  The examiner will assume the claim was meant to recite “the vehicle of claim 22”.
Claim 25 recites “the system of claim 24”, which lacks antecedent basis in the claim.  The examiner will assume the claim was meant to recite “the vehicle of claim 24”.
Claim 25 recites “the electric vehicle individual hardware components” which lacks antecedent basis in the claim.
Claim 25 recites “their parts of the message” which lacks antecedent basis of the claim.
Claim 26 recites “the system of claim,” which lacks antecedent basis in the claim.
Claim 26 recites “the electric vehicle” which lacks antecedent basis in the claim.
Claim 26 recites “any one component’s message part” which lacks antecedent basis in the claim.
It is presumed that claim 26 was meant to depend from claim 25.
Due to the numerous above-mentioned clarity issues, prior art cannot be applied  to claim 1, or its dependent claims, at this time.  However, once the clarity issues are resolved, the scope of the claims may be anticipated and/or obvious in view of prior art.  Note that claim 26 is presumed to have meant to depend from claim 25.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed towards “a non-limiting example”.  The scope of this claim is unclear, as discussed above, but because the scope appears to be limitless, it would include laws of nature, abstract ideas, etc., which do not fall within one of the four categories of patent eligible subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by common knowledge.
It was well known before the effective filing date that there were secure private keys stored in “the cloud”.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,322,030. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate the instant claim.

While no double patenting rejection is appropriate for the currently pending claims 1-20, and 22-26 (with the presumption that claim 26 was meant to depend from claim 25), correction of the clarity issues may result in necessary further rejections.


Conclusion
Claims 1-26 have been rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790. The examiner can normally be reached Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T HENNING/            Primary Examiner, Art Unit 2491